Title: To George Washington from Pelatiah Webster, 19 November 1777
From: Webster, Pelatiah
To: Washington, George



Philada 19th Novr 1777.

I am desired to give a State of the American Prisoners now in this City, which is as Near as I can collect as follows—I calld this day at the State house Where the Officers are confin’d (Abt 60) Saw Majr Join, Capt. Plunket & Leiut. Teagle who were Well, & Informd that their Allowance of Provisions were not half Sufficient, their fire wood Very Scant. Sometimes for Several days they had no fire. Many of them without Money And At great Distance from their Friends, that their Bedding & blankets were greatly deficient, that they had Sent in a Petition to Genl How relative to their Provisions & firing to Which they hoped An Answer but had not Recd it.
I have Tended on the American Prisoners (Privates) in the New Goal abt 400—for Abt three Weeks & Carried them Sundry Supplies of Provisions & Cloathing procured by the Charitable contributions of Sundry Inhabitants of this City. their Sufferings Are Very great Many of them already Naked, with Very little Bedding & blankets Their Allowance of Provisions by no means Sufficient, with Very little firing. the Supplies from the Inhabitants cant be of Long continuance the Scarcity & high price being really Alarming. beef 3/ @ 5/ ⅌ lb. Veal same Flour 4 @ 6 £ ⅌ hund & Very little to be bot butter 10/ ⅌ lb. & Other

things in proportion Blankets & Cloathing & firing Are Most Indispensibly Necessary to the Officers & Privates, Especially the Latter.
It Were to be Wished that Whatever Relief is Sent in to them might be directed to Some Citizen in Town Who may See it Distributed. This wod prevent Many Jealosies that Individuals do not receive the parcels or Quota Designed for them—As I am Ignorant of the Dispositions of the American Army, & know not to What department A Representation of this Sort ought to be directed. I address this Generally to Any officer of that Army, with desire that it may be Communicated to the proper Department by their Very hume Servant

Pelatiah Webster


N.B. the prisoners in the New Gaol, (privates) have Lately received Some Supplies of blankets but by no means Sufficient.

